[Cite as In re Application of Gueli, 132 Ohio St. 3d 39, 2012-Ohio-1907.]




                             IN RE APPLICATION OF GUELI.
    [Cite as In re Application of Gueli, 132 Ohio St. 3d 39, 2012-Ohio-1907.]
Attorneys—Character         and     fitness—Dishonesty       and    neglect   of   financial
        responsibilities require disapproval of application to take the bar exam—
        Applicant may reapply to take a later bar examination if he meets certain
        conditions.
     (No. 2011-1323—Submitted November 1, 2011—Decided May 3, 2012.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                  Supreme Court, No. 426.
                                   __________________
        Per Curiam.
        {¶ 1} Jeffrey Vincent Gueli of Mayfield Heights, Ohio, was admitted to
the Florida Bar in 2005. He has applied to register as a candidate for admission to
the practice of law in Ohio and earlier applied to take the February 2009 and July
2011 bar exams. Citing Gueli’s lack of honesty, his resistance to treatment for his
alcohol dependency, and his failure to take responsibility for his own support, the
Board of Commissioners on Character and Fitness recommends that we
disapprove Gueli’s character, fitness, and moral qualifications at present, but that
he be permitted to apply to take the July 2014 bar examination if he meets certain
conditions. Gueli objects to the board’s recommendation, arguing that he has
been successfully treated for depression and alcoholism for several years, that the
board’s concerns about his honesty and trustworthiness are unfounded, and that he
is competent to practice law. We overrule Gueli’s objections and adopt the
board’s recommendation to disapprove his pending application.                      He may,
however, apply to take the July 2014 bar exam on certain conditions.
                             SUPREME COURT OF OHIO




                             Summary of Proceedings
        {¶ 2} The admissions committee of the Cleveland Metropolitan Bar
Association issued a report disapproving Gueli’s character, fitness, and moral
qualifications. Gueli appealed the committee recommendation to the Board of
Commissioners on Character and Fitness. See Gov.Bar R. I(12). The board
appointed a panel to review Gueli’s character, fitness, and moral qualifications,
and the panel conducted a hearing on April 20, 2011.
        {¶ 3} The panel found that Gueli had been hired by the Office of the
State Attorney in Florida in September 2005. He resigned from that position in
March 2006 after he was reprimanded for filing criminal charges without
discussing the charges with his supervisor and then taking the case to the media
when his supervisors did not agree with his actions. Though he initially testified
that he was unaware of any policy that would prohibit him from talking to the
media, he later admitted that he had been advised of such a policy at his
orientation. He filed grievances against his former supervisors but later dismissed
them.
        {¶ 4} Upon leaving the State Attorney’s Office, Gueli commenced the
private practice of law and apparently became increasingly delusional.            He
claimed to believe that authorities had interfered with letters he had written to the
press and that authorities had once laced his drink with a deadly narcotic. He
filed a lawsuit in federal court naming President George Bush, Florida Governor
Jeb Bush, and Florida State Attorney Earl Moreland as defendants, alleging that
they had violated the Racketeer Influenced and Corrupt Organizations Act and
had denied his First Amendment rights by interfering with his mail. He also
wrote to the Federal Bureau of Investigation with irresponsible and unprofessional
accusations. The federal court granted the defendants’ motions to dismiss Gueli’s
complaint despite Gueli’s opposition to dismissal. At the panel hearing, Gueli
testified falsely that he had voluntarily dismissed the action.




                                          2
                               January Term, 2012




       {¶ 5} In November 2006, following the dismissal of his federal action,
Gueli returned to Ohio from Florida. He was unemployed for several months,
until he obtained temporary employment with Litigation Management. On his
bar-exam application, he stated that he worked as an attorney, though he testified
that he performed mostly paralegal tasks. He also stated that he held a temporary
position as an attorney for American Electric Power, but then testified that he had
not been functioning as a lawyer.
       {¶ 6} In 2006 and 2007, the Florida Bar filed two complaints against
Gueli based upon his federal lawsuit and an arrest for driving under the influence
that Gueli claimed was orchestrated by the authorities because of his federal
lawsuit.   In responding to those complaints, Gueli sent inflammatory letters
threatening to sue the bar. He failed to appear for two hearings, claiming that he
saw no reason to attend them because he had been acquitted of the criminal
charge. He also claimed that the hearings were 250 miles from his home, he had
no access to a vehicle, and he could not take leave from his new job.
       {¶ 7} In 2008, a Florida grievance committee recommended, and Gueli
agreed to participate in, a diversion program with Florida Lawyers’ Assistance,
Inc. (“FLA, Inc.”). Having returned to Ohio, however, Gueli, failed to submit to
an FLA, Inc. evaluation by the specified date. He did, however, enter into a
contract with the Ohio Lawyers Assistance Program (“OLAP”), which the Florida
grievance committee eventually determined was an adequate substitute for the
required FLA, Inc. program. Although Gueli claimed that the Florida grievance
committee had closed Gueli’s file, the recommendation of diversion conditioned
that closure on successful completion of the FLA, Inc.—and consequently,
OLAP—requirements.
       {¶ 8} In early 2009, Gueli was evaluated by Dr. Brooke Wolf, an Ohio
psychiatrist, who diagnosed him with major depression with psychotic features.
While his first OLAP contract, executed in April 2009, was a mental-health



                                         3
                               SUPREME COURT OF OHIO




contract, it required him to refrain from using alcohol and other mood-altering
drugs. Gueli’s failure to take his medication as prescribed and his excessive
drinking, which tended to retard the efficacy of his medications and fuel his
delusions, interfered with his treatment. He participated in an intensive outpatient-
treatment program for alcohol dependency from January through March 2010, but
resisted the treatment.
       {¶ 9} As a result of Gueli’s continuing issues with alcohol, in June 2010,
he entered into a second OLAP contract to address this chemical dependency.
The contract required him to refrain from using all mood-altering substances,
including alcohol, to submit to random alcohol screening, participate in
Alcoholics Anonymous (“AA”), and obtain an AA sponsor within two weeks of
signing the contract. Gueli did not comply with this contract. He did not attend
AA meetings regularly, he waited approximately six months to obtain an AA
sponsor, he failed two of his six random alcohol screenings, and he missed others
because he failed to call his OLAP monitor, Paul Caimi, at least once a week.
       {¶ 10} When outpatient treatment and AA failed to work, Caimi, Dr.
Wolf, and a licensed independent social worker, Paul Hunkins, recommended
inpatient treatment.      Gueli refused to enroll in inpatient treatment, citing his
inability to pay and his unwillingness to seek treatment even if it were free. In an
e-mail to Caimi, Gueli claimed that he was drinking no more than ten alcoholic
beverages a week and that he did not have an illness that required hospitalization.
Although Gueli knew that both Hunkins and Dr. Wolf had recommended
residential treatment, he testified that Dr. Wolf and Hunkins opposed it. Dr. Wolf
and Hunkins contradicted Gueli’s testimony, stating that they concurred with the
recommendation for inpatient treatment.
       {¶ 11} As Caimi pushed for inpatient treatment, Gueli responded with a
letter threatening to sue Caimi. Gueli’s conduct—including his refusal to seek
inpatient treatment, his failure to check in daily to see whether he was scheduled




                                           4
                               January Term, 2012




for a urine test, his failure to regularly attend AA meetings, and his continued
drinking—led to the termination of his OLAP contract in August 2010. When
questioned about the effect the termination of his OLAP contract had on the
proceedings involving his Florida license, Gueli testified that he believed he had
informed the appropriate authorities.          He did not, however, provide the
admissions committee with a copy of any letter he had sent to the Florida bar or
received on this matter, flouting the committee’s previous request for all
documents pertinent to the Florida case.
       {¶ 12} The panel states that after the hearing, Gueli provided a copy of a
letter dated September 4, 2010, that he supposedly sent to the Florida bar
notifying it of the termination of his OLAP contract. The panel questions the
authenticity of this unsigned letter and disputes the accuracy of the information
contained in it. In the letter, Gueli apparently reported that (1) his treatment for
his depression, paranoid delusions, and alcoholism was going well, (2) he had
regularly attended AA meetings since February 2010, (3) he had completely
abstained from alcohol except for a brief relapse in March 2010, and (4) Caimi
had irrationally demanded that he obtain inpatient treatment and then terminated
his OLAP contract because Gueli refused. We cannot confirm that Gueli made
these representations because this letter has not been preserved in the record. But
the evidence does demonstrate that Gueli attended only six AA meetings in
August 2010 (when he was required to attend at least three per week), attended no
meetings in September or October 2010, and reported to Caimi in August 2010
that he was drinking up to ten alcoholic drinks a week. At the hearing, Gueli
admitted that he continues to drink a low-alcohol beer, even though his treatment
professionals recommend that he avoid all alcohol. The combination of these
failures led to the termination of Gueli’s OLAP contract.
       {¶ 13} The panel also expressed grave concern that Gueli had not been
honest with his treatment professionals. Those professionals testified and their



                                           5
                             SUPREME COURT OF OHIO




notes reflect that Gueli told them he was attending AA meetings when he was not.
Dr. Wolf opined that Gueli could practice law as long as he continued to take his
medications and participate in therapy and psychiatric sessions, though she
expressed concerns about his lack of honesty.         Hunkins acknowledged that
Gueli’s lack of honesty reflected poorly on his character and would make him an
inappropriate candidate for the bar. Though Dr. Wolf voiced concern that Gueli’s
reports to and about her were not accurate, she did not believe that his dishonesty
adversely reflected on his ability to comprehend and make reasonable judgments
or, consequently, on his ability to practice law. In fact, she declared that if lying
about the number of AA meetings attended made an attorney unfit to practice law,
a lot of attorneys would be disbarred. The panel rejected Dr. Wolf’s view, finding
that she devalued the critical importance that truth and honesty play in the
profession.
       {¶ 14} In addition to Gueli’s alcohol dependency, the panel expressed its
concern about his financial responsibility. He has lived with and been totally
supported by his parents for several years. Except for a few short periods of
restaurant work, from which he has been terminated, he has been unemployed.
And he has failed to present any evidence that he has made significant efforts to
obtain employment. Moreover, the record shows that he has credit-card and other
debt of $18,500 plus $85,000 in student-loan debt, all in default. Gueli has no
plans to repay his debt or to support himself.
                                Recommendation
       {¶ 15} The panel found that Gueli’s paranoia and delusions appear to have
abated as a result of medication and psychiatric care, which Gueli will need for
the rest of his life. While Gueli’s alcohol dependency, his steadfast resistance to
treatment, and his failure to take responsibility for his financial affairs were of
serious concern, the panel was most troubled by Gueli’s inability to know or tell
the truth. Not only was Gueli not truthful with Dr. Wolf, Hunkins, and Caimi, but




                                         6
                                January Term, 2012




on numerous instances, his testimony was inaccurate. Gueli, however, stood by
his statements until challenged by incontrovertible evidence to the contrary. The
panel questioned whether Gueli knew that he was creating his own facts, whether
he was just careless, or whether his mental-health issues contributed to an altered
perception of reality. Regardless of the cause, the panel found that at present,
Gueli “is not a person upon whom clients, courts, adversaries, and others can
rely.”
         {¶ 16} Citing Gueli’s significant deficiency in honesty, trustworthiness,
and reliability, the panel recommends that his character and fitness be
disapproved at this time. See Gov.Bar R. I(11)(D)(3). The panel recommends,
however, that Gueli be permitted to apply to take the July 2014 bar examination.
In the interim, the panel recommends that Gueli (1) continue his treatment with
Dr. Wolf and Hunkins, (2) enter into a three-year OLAP contract, and (3) fully
comply with all the terms and conditions of that OLAP contract, as well as the
recommendations of OLAP and his treating professionals.
         {¶ 17} The board has unanimously adopted the panel’s findings of fact
and recommendations, except that the board would require Gueli to submit a new
application to register as a candidate for admission to the practice of law no
sooner than November 1, 2013, followed by an application to take the July 2014
bar exam.
                                    Disposition
         {¶ 18} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,




                                          7
                             SUPREME COURT OF OHIO




diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id.
       {¶ 19} In determining that the applicant has not proved that he possesses
the requisite character, fitness, and moral qualifications, the board considered the
factors set forth in Gov.Bar R. I(11)(D)(3) and (4). The board expressed concern
regarding the applicant’s alcohol dependence and his resistance to recommended
treatment, his neglect of his financial responsibilities, and his lack of candor in the
admissions process. See Gov.Bar R. I(11)(D)(3)(b), (h), and (k).
       {¶ 20} Gueli objects to the board’s             findings of fact and its
recommendation that his character and fitness be disapproved at this time. He
argues that he has been a member in good standing of the Florida Bar and that
while he has had “some issues with depression and alcoholism,” they have been
successfully treated. He challenges the board’s finding that he lacks honesty,
claiming that AA attendance is “not critically important.” Gueli contends that he
has no problems knowing or telling the truth and that he has been responding well
to his treatment for alcoholism. He characterizes the board’s recommendation as
“irrational and unfair” and asks us to admit him to candidacy for the practice of
law in Ohio.
       {¶ 21} Having thoroughly reviewed the record, however, we conclude that
Gueli’s objections are without merit. Not only are the board’s findings supported
by the testimony and evidence adduced at the hearing, but Gueli’s objections
corroborate the board’s findings that he creates his own facts, which differ
significantly from reality. He has demonstrated a disturbing lack of candor in the
admissions process and continues to minimize the severity of his alcohol
dependence, while overstating the progress he has made in his treatment program.
       {¶ 22} Based upon the foregoing, we agree that the applicant has failed to
prove that he currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.        We therefore adopt the




                                          8
                                January Term, 2012




board’s findings of fact and disapprove Gueli’s application to register as a
candidate for admission to the practice of law.        Gueli may submit a new
application to register as a candidate for admission to the practice of law in Ohio
no sooner than November 1, 2013, and may apply to take the July 2014 bar
examination if he (1) continues treatment with Hunkins and Dr. Wolf and follows
their recommended treatment, (2) enters into a new three-year OLAP contract,
and (3) fully complies with all its terms and conditions as verified by OLAP.
                                                            Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
       LANZINGER, J., concurs in judgment only.
                              __________________
       Jeffrey Vincent Gueli, pro se.
       Tucker Ellis & West, L.L.P., and Susan Audey, for Cleveland
Metropolitan Bar Association.
                           ______________________




                                        9